Exhibit 10.1

EXECUTION COPY

 

 

 

TERM LOAN AGREEMENT

dated as of

May 2, 2008

Among

Esmark Incorporated,

Esmark Steel Service Group, Inc.,

as Borrower

The Other Loan Parties Party Hereto

The Lenders Party Hereto

and

Essar Steel Holdings Limited,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Article I             Definitions    1   Section 1.01.   Defined
Terms    1   Section 1.02.   Classification of Loans and Borrowings    23  
Section 1.03.   Terms Generally    23   Section 1.04.   Accounting Terms; GAAP
   24   Section 1.05.   [Intentionally reserved]    24 Article II            The
Credits    24   Section 2.01.   Commitments    24   Section 2.02.   Loans and
Borrowings    24   Section 2.03.   Requests for Revolving Borrowings    25  
Section 2.04.   Protective Advances    26   Section 2.05.   Swingline Loans and
Overadvances    26   Section 2.06.   Letters of Credit    27   Section 2.07.  
Funding of Borrowings    31   Section 2.08.   Interest Elections    31   Section
2.09.   Termination and Reduction of Commitments    32   Section 2.10.  
Repayment and Amortization of Loans; Evidence of Debt    33   Section 2.11.  
Prepayment of Loans    34   Section 2.12.   Fees    35   Section 2.13.  
Interest    36   Section 2.14.   Alternate Rate of Interest    37   Section
2.15.   Increased Costs    37   Section 2.16.   Break Funding Payments    38  
Section 2.17.   Taxes    39   Section 2.18.   Payments Generally; Allocation of
Proceeds; Sharing of Set-offs    40   Section 2.19.   Mitigation Obligations;
Replacement of Lenders    42   Section 2.20.   Returned Payments    42 Article
III           Representations and Warranties    43   Section 3.01.  
Organization; Powers    43   Section 3.02.   Authorization; Enforceability    43
  Section 3.03.   Governmental Approvals; No Conflicts    43

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 3.04.   Financial Condition; No Material Adverse Change
   43   Section 3.05.   Properties    43   Section 3.06.   Litigation and
Environmental Matters    44   Section 3.07.   Compliance with Laws and
Agreements    44   Section 3.08.   Investment Company Status    44   Section
3.09.   Taxes    44   Section 3.10.   ERISA    44   Section 3.11.   Disclosure
   45   Section 3.12.   Material Agreements    45   Section 3.13.   Solvency   
45   Section 3.14.   Insurance    45   Section 3.15.   Capitalization and
Subsidiaries    46   Section 3.16.   Security Interest in Collateral    46  
Section 3.17.   Employment Matters    46   Section 3.18.   Affiliate
Transactions    46   Section 3.19.   Common Enterprise    46 Article
IV           Conditions    47   Section 4.01.   Effective Date    47   Section
4.02.   Each Credit Event    49 Article V            Affirmative Covenants    50
  Section 5.01.   Financial Statements; Borrowing Base and Other Information   
50   Section 5.02.   Notices of Material Events    53   Section 5.03.  
Existence; Conduct of Business    54   Section 5.04.   Payment of Obligations   
54   Section 5.05.   Maintenance of Properties    54   Section 5.06.   Books and
Records; Inspection Rights    54   Section 5.07.   Compliance with Laws    54  
Section 5.08.   Use of Proceeds    54   Section 5.09.   Insurance    55  
Section 5.10.   Casualty and Condemnation    55   Section 5.11.   Appraisals;
Field Examinations    55   Section 5.12.   Depository Banks    55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 5.13.   Additional Collateral; Further Assurances    55
  Section 5.14.   Post-Closing Covenants    56 Article VI          Negative
Covenants    57   Section 6.01.   Indebtedness    57   Section 6.02.   Liens   
58   Section 6.03.   Fundamental Changes    59   Section 6.04.   Investments,
Loans, Advances, Guarantees and Acquisitions    60   Section 6.05.   Asset Sales
   62   Section 6.06.   Sale and Leaseback Transactions    63   Section 6.07.  
Swap Agreements    63   Section 6.08.   Restricted Payments; Certain Payments of
Indebtedness    63   Section 6.09.   Transactions with Affiliates    64  
Section 6.10.   Restrictive Agreements    64   Section 6.11.   Amendment of
Material Documents    65   Section 6.12.   Fixed Charge Coverage Ratio    65
Article VII         Events of Default    65 Article VIII        The
Administrative Agent    68 Article IX          Miscellaneous    70   Section
9.01.   Notices    70   Section 9.02.   Waivers; Amendments    71   Section
9.03.   Expenses; Indemnity; Damage Waiver    73   Section 9.04.   Successors
and Assigns    75   Section 9.05.   Survival    77   Section 9.06.  
Counterparts; Integration; Effectiveness    78   Section 9.07.   Severability   
78   Section 9.08.   Right of Setoff    78   Section 9.09.   Governing Law;
Jurisdiction; Consent to Service of Process    78   Section 9.10.   WAIVER OF
JURY TRIAL    79   Section 9.11.   Headings    79   Section 9.12.  
Confidentiality    79   Section 9.13.   Several Obligations; Nonreliance;
Violation of Law    80   Section 9.14.   USA PATRIOT Act    80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 9.15.   Disclosure    80   Section 9.16.   Appointment
for Perfection    80   Section 9.17.   Interest Rate Limitation    80 Article
X            Loan Guaranty    81   Section 10.01.   Guaranty    81   Section
10.02.   Guaranty of Payment    81   Section 10.03.   No Discharge or
Diminishment of Loan Guaranty    81   Section 10.04.   Defenses Waived    82  
Section 10.05.   Rights of Subrogation    82   Section 10.06.   Reinstatement;
Stay of Acceleration    82   Section 10.07.   Information    82   Section 10.08.
  Termination    83   Section 10.09.   Taxes    83   Section 10.10.   Maximum
Liability    83   Section 10.11.   Liability Cumulative    83 Article
XI           The Borrower    83   Section 11.01.   Appointment; Nature of
Relationship    83   Section 11.02.   Powers    84   Section 11.03.   Employment
of Agents    84   Section 11.04.   Notices    84   Section 11.05.   Successor
Borrower    84   Section 11.06.   Execution of Loan Documents; Borrowing Base
Certificate    84   Section 11.07.   Reporting    85 Article
XII         Subordination of Intercompany Obligations    85   Section 12.01.  
Subordination Generally    85   Section 12.02.   Specific Performance; Waiver of
Defenses    85   Section 12.03.   Distributions    85   Section 12.04.   Loan
Parties Failure to Act    86 Article XIII        Concerning Joint and Several
Liability of the Borrowers    86   Section 13.01.   Joint and Several Liability
   86   Section 13.02.   Obligation to Act    86   Section 13.03.   Full
Recourse; Enforceability    86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 13.04.   Waiver of Defenses    86   Section 13.05.  
Termination; Use of Remedies    87 Article XIV        Contribution Obligations
   87   Section 14.01.   Contributions    87   Section 14.02.   Subordination of
Claims    88   Section 14.03.   Limit on Obligations    88   Section 14.04.  
Termination; Use of Remedies    88



--------------------------------------------------------------------------------

SCHEDULES:    Loan Schedule    Schedule 3.05 — Properties    Schedule 3.06 —
Disclosed Matters    Schedule 3.12 — Material Agreements    Schedule 3.14 —
Insurance    Schedule 3.15 — Capitalization and Subsidiaries    Schedule 3.18 —
Affiliate Transactions    Schedule 6.01 — Existing Indebtedness    Schedule 6.02
— Existing Liens    Schedule 6.04 — Existing Investments    Schedule 6.09 —
Success Fee/Affiliate Transaction    / Schedule 6.10 — Existing Restrictions   
EXHIBITS:    Exhibit A — Form of Assignment and Assumption    Exhibit B — Form
of Closing Certificate    Exhibit D — Form of Compliance Certificate    Exhibit
E — Joinder Agreement    Exhibit F — Form of Perfection Certificate    Exhibit G
— Form of Exemption Certificate   

 

-vi-



--------------------------------------------------------------------------------

This TERM LOAN AGREEMENT, dated as of May 2, 2008 (as it may be amended or
modified from time to time, this “Agreement”), is entered into by and among
ESMARK INCORPORATED, a Delaware corporation (herein, together with its
successors and assigns, “Esmark”), ESMARK STEEL SERVICE GROUP, INC., a Delaware
corporation, (herein, together with its successors and assigns, the “Borrower”),
the other Loan Parties party hereto, the Lenders party hereto, and ESSAR STEEL
HOLDINGS LIMITED, as administrative agent for the Lenders (herein, together with
its successors and assigns, the “Administrative Agent”).

The parties hereto agree as follows:

Article I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: “Prime Rate” shall mean, for any day, the rate of interest per
annum determined from time to time by JPMorgan Chase Bank, N.A. as its prime
commercial lending rate for United States dollar loans in the United States for
such day (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors). Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interest of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

“Acquisition Target” shall mean any Person engaged in the steel business or
primarily involved in the steel industry which Borrower desire to acquire in
accordance with Section 6.04(o) hereof.

“Administrative Agent” has the meaning assigned to such term in the opening
paragraph of this Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.

“Affiliate Loans” means, collectively, each loan made by the Esmark to WPC
and/or one or more of WPC’s wholly-owned subsidiaries.

“Agreement” has the meaning assigned to such term in the opening paragraph of
this Agreement.

“ Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Loans at such time to the
Loans of all Lenders at such time.



--------------------------------------------------------------------------------

“Applicable Margin”: 0.50% per annum.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.06), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the opening paragraph of
this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change of Control” means the occurrence of any of the following: (a) Esmark
shall cease to own 100% of the Voting Interests in WPC or the Borrower; or
(b) any Person or two or more Persons acting in concert other than Franklin
Mutual Advisers LLC shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of Esmark (or
other securities convertible into such Voting Interests) representing 20% or
more of the combined voting power of all Voting Interests of Esmark; or (c) any
Person or two or more Persons acting in concert other than Franklin Mutual
Advisers LLC shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation, will result in its or
their acquisition of control over Voting Interests of Esmark (or other
securities convertible into such Voting Interests) representing 20% or more of
the combined voting power of all Voting Interests of Esmark; or (d) WPC shall
cease to own 100% of the Equity Interests in Wheeling-Pittsburgh Steel
Corporation; or (e) Esmark or any of its subsidiaries Disposes of property in a
single or series of Dispositions (other than Dispositions permitted under
Section 6.05(a) through (f), inclusive) valued in the aggregate in excess of 5%
of the total book value of the assets of Esmark and its subsidiaries; provided
that the execution and delivery and consummation of the transaction contemplated
by the Purchase Agreement shall not constitute a “Change of Control” hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders, to secure the Secured Obligations.



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

“Control” means the possession, directly or indirectly, of the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

“E2 Acquisition” means the acquisition and related transactions described in the
Purchase and Sale Agreement, dated as of August 1, 2007, by and among Mittal
Steel USA Inc., ISG Sparrows Point LLC, ISG Acquisition Inc., Mittal Steel
USA—Venture Inc., ISG Technologies Inc., Mittal Steel USA—Railways Inc.,
Bethlehem Acquisition Co. and BIP Acquisition Sub, Inc.

“E2 Transaction Costs” means Transaction Costs paid or payable in connection
with the E2 Acquisition.

“Effective Date” means May 2, 2008 or, if later, the first date on which all of
the conditions precedent set forth in Section 4.01 have been satisfied or waived
by the Administrative Agent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Esmark” has the meaning assigned to such term in the opening paragraph of this
Agreement.

“ESSG Revolving Credit Agreement” means the Credit Agreement dated as of
April 30, 2007, among the Borrower, certain subsidiaries of the Borrower, the
banks and other financial institutions from time to time party thereto, General
Electric Capital Corporation, as administrative agent and co-collateral agent,
and the other agents named therein, as amended, supplemented or otherwise
modified or on prior to the date hereof, and as otherwise modified in a manner
permitted under the terms of the Intercreditor Agreement from time to time.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
as of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Eurodollar Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent



--------------------------------------------------------------------------------

(including Page LIBO 01) or, in the absence of such availability, by reference
to the rate at which JPMorgan Chase Bank, N.A. is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Event of Default” has the meaning assigned to such term in Article VII.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance, treasurer or controller of the Borrower.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor, Lien Priority and Access
Agreement, dated as of May 2, 2008, among the Borrower, Sun Steel Company LLC,
Electric Coating Technologies LLC, Great Western Steel Company LLC, Century
Steel Company LLC, Electric Coating Technologies Bridgeview LLC, U.S. Metals
Supply LLC, Miami Valley Steel Service, Inc., Premier Resource Group LLC,
Independent Steel Company LLC, the other Subsidiaries of Esmark party thereto,
the Administrative Agent and General Electric Capital Corporation as agent for
the lenders under the Borrower’s existing revolving credit facility.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding accounts payable in the ordinary course
of business), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person (other than the Power Service Agreement Accounting Lease), (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out and (l) all other Off-Balance
Sheet Liabilities. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Esmark that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Interest Payment Date” means, as to any Loan, the last day of the Interest
Period for such Loan and the date of any repayment or prepayment made in respect
thereof.

“Interest Period” means, as to any Loan, (a) initially, the period commencing on
the Effective Date and ending three months thereafter; and (b) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Loan and ending three months thereafter; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; and

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“Lenders” means initially, Essar Steel Holdings Limited and thereafter, any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, option, claim, violation, lease,
license, servient easement, reversion, reverter, preferential arrangement,
restrictive covenant, adverse right or security interest in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Loan Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and all other perfection certificates, pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

“Loan Guarantor” means Esmark and each Loan Party (other than the Borrower).

“Loan Guaranty” means, collectively, Article X of this Agreement, and each
separate Guarantee, in form and substance satisfactory to the Administrative
Agent, delivered by each Loan Guarantor that is a Foreign Subsidiary (which
Guarantee shall be governed by the laws of the country in which such Foreign
Subsidiary is located), as it may be amended or modified and in effect from time
to time.

“Loan Parties” means, collectively, the Borrower, the Borrower’s Domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns; provided, however, that
for the purposes of Article VII of this Agreement only, the terms “Loan Party”
and “Loan Parties” shall include Esmark.

“Loans” has the meaning assigned to such term in Section 2.1.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, performance, prospects or condition, financial or otherwise,
of Esmark and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf of
itself and the Secured Creditors) on the Collateral or the priority of such
Liens, or (d) the rights of or benefits available to the Administrative Agent or
the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loan), or obligations
in respect of one or more Swap Agreements, of any one or more of Esmark and the
Loan Parties in an aggregate principal amount exceeding $2,000,000. For purposes
of determining Material Indebtedness,



--------------------------------------------------------------------------------

the “obligations” of Esmark or any Loan Party in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Esmark or such Loan Party would be required to pay if such Swap
Agreement were terminated at such time.

“Maturity Date” means the earlier of (i) the fifteenth day following the Merger
(as defined in the Purchase Agreement) and (ii) June 1, 2009.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” has the meaning assigned to such term in
Section 5.14(b)(ii).

“Mortgaged Properties” has the meaning assigned to such term in
Section 4.01(a)(vi).

“Mortgages” has the meaning assigned to such term in Section 4.01(a)(vi).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Multiple Employer Plan” means a Single Employer Plan that (a) is maintained for
employees of the Borrower or any Commonly Controlled Entity and at least one
Person other than the Borrower and its Commonly Controlled Entities or (b) was
so maintained and in respect of which the Borrower or any Commonly Controlled
Entity could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Excluded Taxes” has the meaning assigned to such term in Section 2.10(a).

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.10(d).

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other ERISA Event” means (a) the application for a minimum funding waiver with
respect to a Plan; (b) the cessation of operations at a facility of the Borrower
or any Commonly Controlled Entity in the circumstances described in
Section 4062(e) of ERISA; (c) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (d) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); (e) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan; or (f) the withdrawal by the Borrower or any Commonly Controlled Entity
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes or other similar Taxes arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;



--------------------------------------------------------------------------------

(g) statutory landlord’s Liens under leases under which Esmark or any of its
Subsidiaries is a tenant or other Liens on leased property reserved in leases
thereof for rent; and

(h) liens referred to in the Intercreditor Agreement.

provided that except for clause (h), the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Power Service Accounting Lease” means the Second Amended and Restated Energy
Services Agreement dated July 31, 2003 between Mingo Junction Energy Center, LLC
and Wheeling-Pittsburgh Steel Corporation.

“Prepayment Premium” means with respect to any principal amount prepaid, an
amount equal to interest on such principal amount calculated for the period from
the Effective Date to the date of prepayment of such principal amount at a rate
equal to 6% per annum calculated on the basis of a 360-day year for the actual
days elapsed. Such amount shall be in addition to interest paid or payable with
respect to such principal amount under Section 2.05.



--------------------------------------------------------------------------------

“Purchase Agreement” means the Agreement and Plan of Merger to be entered into
by and between Esmark and the company designated therein as the purchaser,
relating to a tender offer for all of the shares of capital stock of Esmark.

“Register” has the meaning set forth in Section 9.06.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Loans outstanding at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Esmark or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in Esmark or any option, warrant or other right to acquire any
such Equity Interests in Esmark.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Creditors” means the Administrative Agent, all Lenders and their
respective Affiliates to which Secured Obligations are owed by any of the Loan
Parties or their Subsidiaries.

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the Secured Creditors, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
as the same may be amended, restated or otherwise modified from time to time.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent in its reasonable discretion.



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of a Loan Party, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Esmark or the
Subsidiaries shall be a Swap Agreement.

“Taxes” has the meaning set forth in Section 2.10(a).

“Transaction Costs” means, with respect to any transaction, any advisory or
other fees, bonuses, expenses, costs, charges or other amounts paid or payable
in connection with such transaction.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans hereunder
and the use of the proceeds thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“WPC” means Wheeling-Pittsburgh Corporation, a Delaware corporation.

“WPC Revolving Credit Agrement” means the Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 among Holdings, the Borrower, the banks and
other financial institutions from time to time party thereto, General Electric
Capital Corporation, as administrative agent, General Electric Capital
Corporation, as inventory and receivables security agent, and the other agents
named therein.

“WPC Security Agreement” means the Security Agreement, dated as of July 31,
2003, among WPC, Wheeling-Pittsburgh Steel Corporation, Royal Bank of Canada, as
administrative agent for the lenders and certain other state and federal
guarantors under the WPC Term Loan Agreement, The Bank of New York Trust
Company, as trustee under the Series A Indenture referred to therein, General
Electric Capital Corporation, as agent for the lenders under the WPC Revolving
Credit Agreement, The Bank of New York Trust Company, as trustee under the
Series B Indenture referred to therein, and Wilmington Trust Company, as
collateral agent.



--------------------------------------------------------------------------------

“WPC Term Loan Agreement” means the Amended and Restated Term Loan Agreement
dated as of the date hereof among WPC, Wheeling-Pittsburgh Steel Corporation, as
borrower, the lenders from time to time party thereto and Essar Steel Holdings
Limited, as administrative agent.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns to the extent permitted hereunder, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Article II

The Loans

Section 2.01. Commitment. Subject to the terms and conditions set forth herein,
the Lenders agree to make a single advance to the Borrower on any Business Day
during the period from the Effective Date until June 30, 2008, in an aggregate
principal amount of $31,000,000 (the “Loans”). The amount borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

Section 2.02. Repayment of Loans. On the Maturity Date, the Borrower shall repay
to the Lenders the entire unpaid principal amount of the Loans.

Section 2.03. Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, together with the Prepayment
Premium upon irrevocable notice delivered to the Administrative Agent no later
than 2:00 P.M., New York City time, three Business Days prior thereto, which
notice shall specify the date and amount of prepayment; provided, that if a Loan



--------------------------------------------------------------------------------

is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.11.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with accrued interest and
the Prepayment Premium to such date on the amount prepaid. Partial prepayments
of Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

Section 2.04. Mandatory Prepayments. (a) If a Change of Control shall occur, the
aggregate outstanding amount of the Loans shall be repaid in full on the date of
such Change of Control, together with the amounts set forth in Section 2.04(b);
provided that if the Administrative Agent shall have provided the Borrower and
Esmark with a Conversion Exercise Notice prior to the date of such payment
pursuant to Section 9.15 hereof, then the aggregate amount of principal,
interest and any other amounts outstanding hereunder payable with respect to
such Change of Control under this Section 2.04(a) shall be reduced by an amount
up to the Conversion Amount (as defined in Section 9.15) as specified in such
Conversion Exercise Notice. If Esmark fails to issue common stock to the
Administrative Agent as and when required under Section 9.15, then the amount
specified in such Conversion Exercise Notice shall be immediately due and
payable to the Administrative Agent by the Borrower.

(b) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.04 shall be applied in accordance with Section 2.08. Each prepayment
of the Loans under Section 2.04 shall be accompanied by accrued interest and the
Prepayment Premium to the date of such prepayment on the amount prepaid;
provided, that if a Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.11.

Section 2.05. Interest Rates and Payment Dates. (a) After the Effective Date,
the Loans shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate plus the
Applicable Margin.

(b) Interest shall be payable in arrears on each Interest Payment Date.

(c) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise) such
overdue amount shall bear interest at the rate determined in accordance with
paragraphs (a) and (b) above until such principal amount is paid in full. If all
or a portion of any interest payable on any Loan or any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, or
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the amount specified in paragraph (a) above plus 2%.

Section 2.06. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower of each determination of a Eurodollar Rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.06(a).

Section 2.07. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, then the Administrative Agent shall
give telecopy or telephonic notice thereof to the Borrower as soon as
practicable thereafter. If such notice is given on the first day of such
Interest Period the Loans shall bear interest at a rate per annum equal to ABR
plus 3%.

Section 2.08. Pro Rata Treatment and Payments. All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 2:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Loans) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. If any payment on
a Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

Section 2.09. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.10 and changes in the rate of Tax on the overall net income
of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition; and the result of any of
the foregoing is to increase the cost to such Lender, by an amount that such
Lender deems to be material, of making, converting into, continuing or
maintaining Loans, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section 2.09, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.09 for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(d) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any Loan, then on notice
thereof and demand therefor by such Lender to Borrower made through the
Administrative Agent, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain Loans shall terminate and (ii) Borrower
shall pay or convert in full all outstanding Loans owing to such Lender at the
end of the applicable Interest Period (provided that if such Lender reasonably
believes that it would be unlawful or that any central bank or other
Governmental Authority would assert that it is unlawful to maintain such
outstanding Loans, Borrower shall forthwith prepay in full all outstanding Loans
owing to such Lender, together with interest accrued thereon).

Section 2.10. Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Taxes”), now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender by the jurisdiction of
its incorporation or its lending office for this Loan or any political
subdivision or taxing authority thereof or therein. If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) of this Section or (ii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such



--------------------------------------------------------------------------------

Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

(b) The Borrower shall timely pay any Non-Excluded Taxes or Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower (or other documentary evidence reasonably satisfactory to the
Administrative Agent) showing payment thereof. The Borrower shall indemnify the
Administrative Agent and the Lenders for such Non-Excluded Taxes or Other Taxes
(to the extent paid by the Administrative Agent or the Lenders) and any
incremental Taxes, interest or penalties that are due and payable by the
Administrative Agent or any Lender as a result of any failure to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or failure to remit to the Administrative Agent the required receipts or other
required documentary evidence. Such indemnification shall be made within 30 days
from the date the Administrative Agent or such Lender makes written demand
therefor.

(d) Each Lender (or Transferee) that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of U.S. Internal
Revenue Service Form W-9 (i) on or before the date on which it becomes a party
to this Agreement (or, in the case of any Participant, on or before the date
such Participant purchases the related participation) and (ii) upon the
reasonable request of the Borrower. Each Lender (or Transferee) that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service Form
W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of Exhibit D and a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming exemption from, or reduction of, U.S. federal withholding tax on
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
reasonable request of the Borrower as a result of the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender. Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver. In accordance with applicable Treasury regulations, the
Borrower may rely on the accuracy of the forms provided by a Non-U.S. Lender
under this Section 2.10(d) absent actual knowledge or reason to know otherwise.

(e) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket



--------------------------------------------------------------------------------

expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 2.11. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

Section 2.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.09 or 2.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal, regulatory
or other disadvantage, and provided, further, that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.09 or 2.10(a).

Article III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.



--------------------------------------------------------------------------------

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any material
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a material default under any material
indenture, agreement or other instrument binding upon any Loan Party or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents.

Section 3.04. Financial Condition; No Material Adverse Change. (a) The unaudited
consolidated balance sheet of Esmark as at December 31, 2007, and the related
unaudited consolidated statements of income and cash flows for the twelve-month
period ended on such date, present fairly the consolidated financial condition
of Esmark and its subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the twelve-month period then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Esmark and its consolidated subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2007.

Section 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no material
default by any party to any such lease or sublease exists. Each of the Loan
Parties and its Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its real and personal property, free of all Liens
other than those permitted by Section 6.02.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person.



--------------------------------------------------------------------------------

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) (i) No Loan Party nor any of its Subsidiaries has received notice of any
claim with respect to any Environmental Liability or knows of any basis for any
Environmental Liability except for the Disclosed Matters and (ii) and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, no Loan Party
nor any of its Subsidiaries (1) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08. Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Federal, state and other material Tax returns that are
required to be filed and has paid all Taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material Taxes, imposed on it or any of its property by any Governmental
Authority or otherwise required to be paid by it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party or Subsidiary); no Tax Lien has
been filed, and, no claim in excess of $1,000,000 is being asserted, with
respect to any such Taxes. Other than tax indemnity agreements in leasing
transactions entered into in the ordinary course of business, no Loan Party or
any of its Subsidiaries is a party to any Tax sharing agreement with any Person
other than another Loan Party or any of its Subsidiaries.

Section 3.10. ERISA. Except as set forth on Schedule 3.10 hereto, no Reportable
Event (within the meaning of Section 412 of the Code or Section 302 of ERISA)
has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan (other than a
Multiemployer Plan), or is reasonably expected to occur. Each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code
except for such instances of noncompliance which, individually or in the
aggregate, would not reasonably be expected to result in a material liability.
Except as set forth on Schedule 3.10 hereto, no termination of a Single Employer
Plan



--------------------------------------------------------------------------------

has occurred or is reasonably expected to occur, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period, or is reasonably
expected to arise. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiple Employer Plans as of the valuation date most closely preceding
the date on which this representation is made or deemed made. Neither the
Borrower nor any Commonly Controlled Entity has been notified or is aware that
any Multiemployer Plan is in Reorganization or Insolvent or has been terminated
within the meaning of Title IV of ERISA and no such Multiemployer Plan is
reasonably expected to be in Reorganization, become Insolvent or be terminated
within the meaning of Title IV of ERISA. No Other ERISA Event has occurred or is
reasonably expected to occur.

Section 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

Section 3.12. Material Agreements. All material agreements and contracts to
which any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12. No Loan Party is in material default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness in excess
of $1,000,000.

Section 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.



--------------------------------------------------------------------------------

Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of Esmark and its Subsidiaries is adequate.

Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to Esmark of each and all
of Esmark’s Subsidiaries, (b) a true and complete listing of each class of each
of the Borrower’s authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of Esmark and each of its Subsidiaries. All of the issued
and outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Secured Creditors, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(i) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or agreement including, without limitation, the Intercreditor
Agreement, and, (ii) Liens perfected only by possession or compliance with
applicable certificate of title laws to the extent the Administrative Agent has
not obtained or does not maintain possession of such Collateral or has not had
its Lien noted on Collateral subject to any such certificate of title laws.

Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in material violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary.

Section 3.18. Affiliate Transactions. Except as set forth on Schedule 3.18, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any Loan
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or
indirect ownership, partnership, or voting interest in any Affiliate of any Loan
Party or any Person with which any Loan Party has a business relationship or
which competes with any Loan Party.

Section 3.19. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate



--------------------------------------------------------------------------------

capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Article IV

Conditions

Section 4.01. Effective Date. This Agreement shall be effective on and as of the
first date on or before June 30, 2008 on which each of the following conditions
precedent shall have been satisfied, or waived by the Administrative Agent:

(a) Documents. The Administrative Agent shall have received, each dated the
Effective Date and in form and substance satisfactory to the Administrative
Agent:

(i) this Agreement, (including each of the Schedules hereto) executed and
delivered by the Administrative Agent, Esmark and each Loan Party;

(ii) the Security Agreement, executed and delivered by each Loan Party;

(iii) a written consent of General Electric Capital Corporation, the “Required
Lenders” and the “Borrowers” under, and as defined in, the Credit Agreement
dated as of April 30, 2007, as amended, among Esmark Incorporated and its
subsidiaries thereto, and General Electric Capital Corporation, as
administrative agent, consenting to the transactions contemplated by the Loan
Documents;

(iv) the Intercreditor Agreement; executed and delivered by each party thereto;

(v) [Intentionally reserved];

(vi) deeds of trust, trust deeds, mortgages, leasehold mortgages and leasehold
deeds of trust in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering the properties listed on
Schedule 3.05(a) hereto (collectively, the “Mortgaged Properties”) (together
with each other mortgage delivered pursuant to Section 5.13(d), in each case as
amended, the “Mortgages”), duly executed by the appropriate Loan Party;

(vii) (A) a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (B) a long form good standing certificate
for each Loan Party from its jurisdiction of organization; and

(viii) a legal opinion of McGuireWoods LLP, counsel to the Borrower and its
Subsidiaries, with respect to such matters as the Administrative Agent shall
reasonably request.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct as of the Effective Date, except for representations and warranties
which by their terms relate to a specific date, in which case such
representations and warranties shall be true and correct as of such other date.



--------------------------------------------------------------------------------

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(e) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.

(f) Approvals. The Administrative Agent shall have received evidence that all
necessary consents, permits, licenses and approvals (governmental or otherwise)
required for the execution, delivery and performance by each Loan Party of the
Loan Documents have been duly obtained and are in full force and effect.

(g) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as the Administrative Agent may
reasonably request prior to the Effective Date.

Article V

Affirmative Covenants

So long as any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the Loan Parties, for the benefit of the
Administrative Agent and the Lenders that:

Section 5.01. Financial Statements and Other Information. Esmark will furnish to
the Administrative Agent and each Lender:

(a) Within 90 days after the end of each fiscal year of Esmark, its audited
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or such other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
and consolidating financial statements present fairly in all material respects
the financial condition and results of operations of Esmark and its Subsidiaries
on a consolidated and consolidating basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants;
provided, however, for the fiscal year of Esmark ended December 31, 2007, such
financial statements and independent certified public accountants report may be
delivered not later than May 31, 2008;

(b) as soon as available, but in any event not later than 45 days (60 days in
the case of the fiscal quarter ending March 31, 2008) after the end of each of
the first three quarterly



--------------------------------------------------------------------------------

periods of each fiscal year of Esmark, the unaudited consolidated and
consolidating balance sheet of Esmark and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated and consolidating
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments);

(c) within 30 days after the end of each fiscal month of Esmark, its
consolidated and consolidating balance sheet and related statements of
operations and cash flows as of the end of and for such fiscal month and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Esmark and its
Subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit D (i) certifying as presenting fairly in all
material respects the financial condition and results of operations of Esmark
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e) as soon as possible and in any event within 10 days of filing thereof,
copies of all tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Esmark with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

(g) if applicable, promptly after Moody’s or S&P shall have announced a change
in the rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02. Notices of Material Events. Each Loan Party will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;



--------------------------------------------------------------------------------

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $100,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the material violation of any
law regarding, or seeks remedies in connection with, any Environmental Laws,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $100,000, or (vii) involves any product recall;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of $100,000
or more, whether or not covered by insurance;

(e) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

(f) all material amendments to any real estate lease or other material
agreements, together with a copy of each such amendment;

(g) the fact that a Loan Party has entered into a Swap Agreement or an amendment
to a Swap Agreement, together with copies of all agreements evidencing such Swap
Agreement or amendments thereto (which shall be delivered within two Business
Days);

(h) the following events, as soon as possible and in any event within 30 days
after the Borrower or a Commonly Controlled Entity knows thereof: (i) the
occurrence of any Reportable Event not set forth on Schedule 3.10 with respect
to any Plan (other than a Multiemployer Plan), a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(i) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.



--------------------------------------------------------------------------------

Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

Section 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders.

Section 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only as
follows: (a) the Borrower will transfer the amount of the Loans as a dividend
with respect to the capital stock of the Borrower or as an advance to Esmark
within two Business Days after the Effective Date, (b) Esmark will transfer such
amount as a capital contribution to WPC on the date received from the Borrower
and (c) WPC will transfer such amount as a capital contribution to
Wheeling-Pittsburgh Steel Corporation on such date. Esmark will cause
Wheeling-Pittsburgh Steel Corporation to use such amount solely to finance the
working capital needs of Wheeling-Pittsburgh Steel Corporation and its
subsidiaries in the ordinary course of business consistent with past practices.

Section 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A+ by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

Section 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to



--------------------------------------------------------------------------------

any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

Section 5.11. [Intentionally Reserved]

Section 5.12. [Intentionally Reserved]

Section 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Borrower and each Subsidiary that is a Loan Party shall
cause each of its Domestic Subsidiaries formed or acquired after the date of
this Agreement in accordance with the terms of this Agreement to become a Loan
Party by executing the Joinder Agreement set forth as Exhibit E hereto (the
“Joinder Agreement”). Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders, in any property of such
Loan Party which constitutes Collateral, excluding any parcel of real property
owned by any Loan Party and improvements thereto or any interest therein.

(b) Borrower and each Subsidiary that is a Loan Party will cause (i) 100% of the
issued and outstanding Equity Interests of each of its Domestic Subsidiaries and
(ii) 65% (or such greater percentage that, due to a change in applicable law
after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s U.S. parent and (2) could not reasonably be expected to cause any
material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any of its Domestic
Subsidiaries to be subject at all times to a first priority (subject to the
Intercreditor Agreement), perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d) If any material assets are acquired by the Borrower or any Subsidiary that
is a Loan Party after the Effective Date (other than assets constituting
Collateral under the Security Agreement that become subject to the Lien in favor
of the Security Agreement upon acquisition thereof), the Borrower will notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.



--------------------------------------------------------------------------------

Section 5.14. Post-Closing Covenants.

(a) Deposit Accounts. The Loan Parties shall deliver to the Administrative Agent
the Deposit Account Control Agreements required pursuant to Section 4.14 of the
Security Agreement.

(b) Insurance. Within five Business Days after the Effective Date, the
Administrative Agent shall have received evidence of insurance coverage in form,
scope, and substance reasonably satisfactory to the Administrative Agent and
otherwise in compliance with the terms of Section 5.09 and Section 4.12 of the
Security Agreement.

(c) Opinions. Within five Business Days after the Effective Date, the
Administrative Agent shall have received (i) a legal opinion of McGuireWoods
LLP, counsel to the Borrower and its Subsidiaries, with respect to such matters
as the Administrative Agent shall have reasonably requested but which were not
covered by the opinion delivered by McGuireWoods LLP on the Effective Date, and
(ii) a legal opinion of Ohio counsel to the Borrower and its Subsidiaries, with
respect to such matters as the Administrative Agent shall reasonably request and
in form and substance reasonably satisfactory to the Administrative Agent.

(d) Mortgages. The Loan Parties shall deliver to the Administrative Agent:

(i) within ten Business Days after the Effective Date, evidence that
counterparts of the Mortgages have been duly recorded in all filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first priority (subject to the Intercreditor Agreement) and
subsisting Lien on the property described therein in favor of the Administrative
Agent and that all filing and recording taxes and fees have been paid;

(ii) within ten Business Days after the Effective Date, fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies (the
“Mortgage Policies”) in form and substance, with endorsements and in amount
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens and zoning endorsements) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem necessary or desirable and with
respect to any such property located in a state or jurisdiction in which a
zoning endorsement is not available, a zoning compliance letter from the
applicable municipality in a form reasonably acceptable to Administrative Agent;

(iii) within ten Business Days after the Effective Date, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings



--------------------------------------------------------------------------------

and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent, in sufficient detail
for such issuer of the Mortgage Policies to remove all standard survey
exemptions from the Mortgage Policies relating to such property;

(iv) within 30 Business Days after the Effective Date, estoppel and consent
agreements, in form and substance satisfactory to the Administrative Agent,
executed by each of the lessors of the leased real properties listed on Schedule
3.05(a) hereto, along with (x) a memorandum of lease in recordable form with
respect to such leasehold interest, executed and acknowledged by the owner of
the affected real property, as lessor, (y) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest or (z) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent;

(v) within 30 Business Days after the Effective Date, estoppel certificates
executed by all tenants of the leased real properties listed on Schedule 3.05(a)
hereto;

(vi) within ten Business Days after the Effective Date, evidence of the
insurance required by the terms of the Mortgages;

(vii) within 30 Business Days after the Effective Date, an appraisal of each of
the properties described in the Mortgages complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989,
which appraisals shall be from a Person acceptable to the Lender Parties and
otherwise in form and substance satisfactory to the Administrative Agent;
provided that if the results of such appraisals show that the value of any
Mortgaged Property is greater than the amount subject to Mortgage Policies under
clause (ii) above, within ten Business Days after receipt of such appraisals,
obtain an increase in coverage under such Mortgage Policies in the amount of the
difference;

(viii) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other actions that the Administrative Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken, in each case within 30 Business Days
of such request;

(ix) within ten Business Days after the Effective Date, opinions of local
counsel for the Loan Parties in states in which the Mortgaged Properties are
located, with respect to the enforceability and perfection of the Mortgages and
any related fixture filings and such other matters as the Administrative Agent
may reasonably request in form and substance reasonably satisfactory to the
Administrative Agent; and

(x) (A) within ten Business Days after the Effective Date, subordination and
non-disturbance Agreements in form and substance satisfactory to the
Administrative Agent, executed by each of the tenants of the leased properties
listed on Schedule 3.05



--------------------------------------------------------------------------------

hereto that is an Affiliate of Esmark, and (B) within thirty Business Days after
the Effective Date, subordination and non-disturbance Agreements in form and
substance satisfactory to the Administrative Agent, executed by each of the
tenants of the leased properties listed on Schedule 3.05 hereto that is not an
Affiliate of Esmark.

Article VI

Negative Covenants

So long as any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the Loan Parties and Esmark agrees with
respect to Section 6.13, for the benefit of the Administrative Agent and the
Lenders that:

Section 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04(a) and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $2,500,000 at any
time outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (e) and (i) hereof; provided that,
(i) the principal amount or interest rate of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are



--------------------------------------------------------------------------------

not extended to any additional property of any Loan Party, (iii) no Loan Party
that is not originally obligated with respect to repayment of such Indebtedness
is required to become obligated with respect thereto, (iv) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced or renewed, (v) the terms
of any such extension, refinancing, or renewal are not less favorable to the
obligor thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed $1,000,000 at any
time outstanding;

(j) Intentionally Omitted;

(k) Indebtedness of the Borrower or any Subsidiary under Swap Agreements
permitted under Section 6.07; and

(l) other unsecured Indebtedness in an aggregate principal amount not exceeding
$1,000,000 at any time outstanding.

Section 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien existing on the date hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
such Loan Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness



--------------------------------------------------------------------------------

permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 80% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or
such Subsidiary or any other Borrower or Subsidiary;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens arising out of sale and leaseback transactions permitted by Section
6.06; and

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.

Section 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation, (ii) any Loan Party (other than the Borrower) may
merge into any Loan Party in a transaction in which the surviving entity is a
Loan Party and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower which owns such Subsidiary determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage to
any material extent in any business other than businesses of the type conducted
by such Loan Party and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) No Loan Party will, nor will it permit any of its Subsidiaries to, change
its fiscal year end (which as of the Effective Date is December 31 of each
calendar year).

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any equity interest, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any



--------------------------------------------------------------------------------

obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Lenders or otherwise subject to a
perfected security interest in favor of the Administrative Agent for the benefit
of the Lenders;

(b) investments and Guaranties in existence on the date of this Agreement and
described in Schedule 6.04;

(c) investments in Equity Interests in their respective Subsidiaries, provided
that (A) any such Equity Interests held by a Loan Party shall be pledged
pursuant to the Security Agreement (subject to the limitations applicable to
common stock of a Foreign Subsidiary referred to in Section 5.13) and (B) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $1,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to any other Borrower or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $1,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and outstanding intercompany loans permitted under clause (B) to the
proviso to Section 6.04(d)) shall not exceed $1,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $25,000 to any employee and up to a maximum of $100,000 in the
aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors to a Loan Party pursuant
to negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a permitted acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;



--------------------------------------------------------------------------------

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) Investments of the Borrower or any Subsidiary in Swap Agreements permitted
under Section 6.07;

(m) Esmark’s existing equity investment in Metalmax, L.L.C. in the original
amount of $110,000;

(n) the non-recourse pledge to Guaranty Bank of a certificate of deposit in the
amount of $50,000 to secure the obligations of Metalmax, L.L.C., to Guaranty
Bank; and

(o) Equity investments by the Borrower in the Equity Interests of any
Acquisition Target or of a new entity established to purchase substantially all
of the assets of or equity in any Acquisition Target sufficient to give the
Borrower Control of such Acquisition Target or new entity, provided that prior
to each such investment, Borrower shall have fully complied with the following:

(i) Borrower shall deliver to the Administrative Agent a certificate, in form
and substance satisfactory to the Administrative Agent, stating that Borrower
will be in compliance on a pro-forma basis the each financial covenant set forth
in Section 6.12 below as of the testing period immediately following the
proposed acquisition and providing supporting calculations therefor;

(ii) Borrower shall deliver to the Administrative Agent each of the following
with respect to the Acquisition Target, each in form and substance satisfactory
to Administrative Agent: (i) financial statements, including, without
limitation, balance sheets, statements of income and retained earnings and cash
flow statements, for the previous three fiscal years and for the most recent
interim year-to-date period available, unless such statements do not exist;
(ii) a current accounts receivable aging report, and (iii) a current inventory
report;

(iii) Borrower shall deliver to the Administrative Agent pro-forma combined
statements of income and retained earnings for Borrower and the proposed
Acquisition Target for the three (3) year period after the proposed date of
acquisition, together with a combined balance sheet for Borrower and the
Acquisition Target as of the date of closing the proposed acquisition, each in
form and substance satisfactory to the Administrative Agent; and

(iv) the applicable Acquisition Target shall have executed a Joinder Agreement
and such other agreements, documents and instructions as the Administrative
Agent may request in connection therewith; and

(v) any Guaranties by the Borrower in the ordinary course of business of the
trade payables of any such Acquisition Target shall be unsecured;

provided, however, that with respect to each Acquisition Target (other than any
Acquisition Target for which the purchase price (which shall include all
transaction costs and all indebtedness, liabilities and



--------------------------------------------------------------------------------

contingent obligations incurred or assumed in connection therewith or otherwise
reflected on a consolidated balance sheet of the Borrower and the Acquisition
Target) is less than $10,000,000) the Required Lenders may approve or deny such
acquisition in their sole reasonable discretion based upon their review of the
information described in subsections (i) through (iii) of this Section 6.04(o)
and such approval or denial shall be provided by the Required Lenders to
Borrower within 10 Business Days after the Lenders receive the information
described in subsections (i) through (iii) above; provided, further, that with
respect to any Acquisition Target for which the purchase price (which shall
include all transaction costs and all indebtedness, liabilities and contingent
obligations incurred or assumed in connection therewith or otherwise reflected
on a consolidated balance sheet of Borrower and Target) is less than
$10,000,000, the Required Lenders shall consent to such acquisitions provided
that the Borrower has fully satisfied all of the conditions precedent set forth
in subsections (i) through (iv) of this Section 6.04(o).

(p) Affiliate Loans so long as (i) at the time such loans are made and
immediately after giving effect to the making of such loans no Default has
occurred and is continuing , (ii) all proceeds of such loans are used by WPC
and/or any of WPC’s wholly-owned subsidiaries to fund the working capital needs
of WPC or such subsidiaries and are not used to repay or prepay any indebtedness
of WPC or any of WPC’s affiliates, (iii) the sum of (A) the aggregate
outstanding principal amount of all Affiliate Loans plus (B) the aggregate
amount of Accounts owing by WPC and/or any of WPC’s subsidiaries in respect of
slab sales described in Section 6.09(k) shall not at any time exceed
$20,000,000, (iv) each such loan is evidenced by a promissory note, in form and
substance satisfactory to the Administrative Agent, duly executed by WPC and/or
any of WPC’s wholly-owned subsidiaries to which such loan is being made,
containing all necessary endorsements, and pledged to the Administrative Agent,
for the benefit of the Secured Parties, as additional security for the Secured
Obligations, and (v) WPC shall have delivered to the Administrative Agent an
officer’s certificate from WPC’s chief financial officer confirming that the
making of such loan and incurrence of indebtedness by WPC and/or any of its
wholly-owned subsidiaries is not prohibited by an agreement governing any
indebtedness of WPC or any of its subsidiaries and does not cause any event of
default or event or condition which upon notice, lapse of time or both would,
unless cured or waived, become an event of default thereunder;

(q) investments by the Borrower or any of its Subsidiaries in E2 Acquisition
Corporation made after the Effective Date, provided that (i) the aggregate
amount of all such investments does not exceed an amount equal to
(A) $2,000,000, minus (B) the amount of all payments made pursuant to
Section 6.09(l), and (ii) the proceeds of such investments are used solely to
pay E2 Transaction Costs; and

(r) loans or advances made to Esmark with the proceeds of the Loans hereunder;
provided that such loans and advances shall be evidenced by a promissory note
pledged pursuant to the Security Agreement.

Section 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;



--------------------------------------------------------------------------------

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (i)
and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$100,000 during any fiscal year of the Borrower;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 80% cash consideration.

Section 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

Section 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

Section 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock; (ii) Subsidiaries of the Borrower may
declare and pay dividends ratably with respect to their Equity Interests;
(iii) provided no Default then exists, or would be created thereby, the Borrower
may make Restricted Payments, not exceeding $250,000, in the aggregate, during
any fiscal year, pursuant to and in accordance with profit sharing plans for
management or employees of the Borrower and its Subsidiaries; (iv) cash
dividends with respect to the Borrower’s capital stock paid to Esmark by
Borrower, provided that (A) at the time such dividends are made and immediately
after giving effect to the making of such dividends no Default shall have
occurred and be continuing or would result therefrom, (B) the proceeds of all
such cash dividends shall be used by Esmark solely to pay taxes



--------------------------------------------------------------------------------

attributable to the Borrower and its Subsidiaries that are actually due and
payable to a Governmental Authority by the Borrower and its Subsidiaries as part
of group filing tax returns or a consolidated, combined, unitary or similar
basis, and corporate overhead expenses of Esmark incurred in the ordinary course
of business (including expenses incurred in connection with insurance, officer,
director and executive employee compensation, legal and accounting services, and
the lease or leases of executive office space and the lease or ownership of
office equipment therefor), and (C) the aggregate amount of all such cash
dividends during any fiscal year of Esmark used to pay corporate overhead
expenses of Esmark incurred in the ordinary course of business shall not exceed
$6,000,000; and (v) the Borrower may make a cash dividend to Esmark in the
amount of the proceeds of the Loans on the Effective Date in accordance with
Section 5.08.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and regularly scheduled principal
payments as and when due in respect of any Indebtedness, other than payments in
respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

Section 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Section 6.04(c) or Section 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under Section 6.04, (g) the
payment of reasonable fees to directors of the Borrower or any Subsidiary who
are not employees of the Borrower or such Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or its Subsidiaries in the
ordinary course of business, (h) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower’s board of directors, (i) the transactions described on Schedule
6.09 regarding the success fee that may become payable to Craig T. Bouchard and
James P. Bouchard, (j) Affiliate Loans to the extent permitted under
Section 6.04(p), and (k) sales of slab steel by the Borrower or any of its
Subsidiaries to WPC and/or any of WPC’s wholly-owned subsidiaries upon terms and
conditions that are either (i) not more favorable to WPC or any of WPC’s
wholly-owned subsidiaries than could be obtained on an arm’s length basis from
unrelated third parties or (ii) approved in writing by the Administrative Agent;
provided, however, that no such sale of slab steel by the Borrower or any of its
Subsidiaries to WPC and/or any of WPC’s wholly-owned subsidiaries shall be



--------------------------------------------------------------------------------

permitted if immediately before and immediately after giving effect to such sale
the sum of (x) the aggregate outstanding principal amount of all Affiliate Loans
plus (y) the aggregate amount of Accounts owing by WPC and/or any of WPC’s
wholly-owned subsidiaries in respect of all sales of slab steel by the Borrower
and/or any of its Subsidiaries to WPC and/or any of WPC’s subsidiaries shall at
any time exceed $20,000,000; (l) payment by the Borrower or any of its
Subsidiaries of E2 Transaction Costs on or after the Effective Date, provided
that the aggregate amount of such E2 Transaction Costs paid by the Borrower and
its Subsidiaries shall not exceed an amount equal to (A) $2,000,000 minus
(B) the aggregate amount of all investments made pursuant to Section 6.04(q);
and (m) investments permitted by Section 6.04(q).

Section 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its equity interest or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

Section 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, or (c) any other material agreement, in the case of
clauses (a), (b) and (c), to the extent any such amendment, modification or
waiver would be adverse to the Lenders.

Section 6.12. [Intentionally Reserved]

Section 6.13. Holding Company Activities. Esmark shall not (a) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations other than those incidental to its ownership of
(i) its Equity Interests in the Borrower and WPC and (ii) Capital Infusion Notes
(as defined in the WPC Revolving Credit Agreement) having an outstanding
principal amount not exceeding $5,000,000 (the “Designated Capital Infusion
Notes”), (b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) nonconsensual obligations
imposed by operation of law, (ii) obligations pursuant to the Loan Documents,
the WPC Term Loan Agreement, the Series A Notes (as defined in the WPC Revolving
Credit Agreement), the Series B Notes (as defined in the WPC Revolving Credit
Agreement), the ESSG Revolving Credit Agreement and intercompany advances made
to Esmark by the Borrower, and the WPC Revolving Credit Agreement and the loan
documents related to any of the foregoing and (iii) obligations with respect to
its Equity Interests (including those underlying obligations for which
Restricted Payments may be made to Esmark pursuant to Section 6.08), or (c) own,
lease, manage or otherwise operate any properties or assets (including, without
limitation, cash and cash equivalents) other than (i) cash received



--------------------------------------------------------------------------------

in connection with dividends made by the Borrower in accordance with
Section 6.08 pending application in the manner contemplated by said Section or
made by WPC in accordance with the WPC Revolving Credit Agreement, (ii) cash
received in connection with the proceeds of the Loans distributed to Esmark as
permitted by Section 6.08(v) or advanced pursuant to Section 6.04(r), (iii) the
ownership of Equity Interests of the Borrower and WPC, (iv) the ownership of the
Designated Capital Infusion Notes, and (v) the lease or leases of executive
office space and the lease or ownership of office equipment therefore as
contemplated pursuant to Section 6.08.

Section 6.14. Use of Proceeds. Without in any way limiting Section 5.08, no part
of the proceeds of any Loan will be used, whether directly or indirectly, for
(a) any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X, or (b) the payment of any Transaction Costs in
connection with any transaction that is not expressly permitted under Article VI
of this Agreement.

Article VII

Events of Default

Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, Section 5.02(a), Section 5.03 (with respect
to a Loan Party’s existence),or Section 5.14 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 10 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.02 (other than Section 5.02(a)), Section 5.03
through Section 5.07, Section 5.09, or Section 5.10 of this Agreement or (ii) 30
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of any other
Section of this Agreement;



--------------------------------------------------------------------------------

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable notice and cure periods with respect thereto (and
excluding payments which are being contested in good faith by the applicable
Loan Party, provided such Loan Party provides to the Administrative Agent a
written detailed explanation of the basis for contesting such payments promptly
after such Loan Party fails to make any such payments);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its on their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable to,
admit in writing its inability to or fail generally to pay its debts as they
become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000 shall be rendered against any Loan Party, any Subsidiary of
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, vacated, bonded or insured (and the insurer has assumed
responsibility in writing) or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment or any Loan Party or any
Subsidiary of any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;



--------------------------------------------------------------------------------

(l) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Lien in favor of the PBGC or a Plan shall arise or be reasonably expected to
arise on the assets of any Group Member or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan, (vi) any Other
ERISA Event shall have occurred with respect to a Plan and, (vii) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vii) above, such event or condition, together with all
other such events or conditions, if any, would, in the judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(m) a Change of Control shall have occurred and the Borrower shall not have
complied with Section 2.04(a) in connection therewith;

(n) the occurrence of any “default” or “event of default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken by Esmark or any of its Subsidiaries or Affiliates to discontinue
or to assert the invalidity or unenforceability of the Loan Guaranty, or any
Loan Guarantor shall fail to comply with any of the terms or provisions of the
Loan Guaranty to which it is a party, or any Loan Guarantor shall deny that it
has any further liability under the Loan Guaranty to which it is a party, or
shall give notice to such effect;

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority (subject to the Intercreditor Agreement) security
interest in any Collateral purported to be covered thereby, except as permitted
by the terms of any Collateral Document, or any Collateral Document shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail to comply with any of the terms or provisions of any
Collateral Document;

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(r) any of the Series A Indenture, the Series A Notes, the Series B Indenture,
the Series B Notes (each as defined in the WPC Revolving Credit Agreement), the
WPC Term Loan Agreement shall be amended after the Effective Date or any
provision thereof waived without the prior written consent of the Administrative
Agent if the effect of such amendment or waiver could adversely impact any of
the Secured Creditors; or



--------------------------------------------------------------------------------

(s) any event of default (after giving effect to any applicable grace or cure
periods) under any of the Series A Indenture, the Series A Notes, the Series B
Indenture, the Series B Notes, the WPC Term Loan Agreement or the WPC Revolving
Credit Agreement;

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in clause
(h) or (i) of this Article, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

Article VIII

The Administrative Agent

Section 8.01. Administrative Agent Appointment. Each Lender hereby irrevocably
designates and appoints the as the agent of such Lender under this Agreement,
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of such agreements and documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of such agreements and documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document, or otherwise exist against the
Administrative Agent.

Section 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or the other Loan Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

Section 8.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other



--------------------------------------------------------------------------------

document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or, any other Loan Document or for any failure of any Loan
Party a party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Documents, or to inspect the properties, books or records of any Loan Party.

Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Esmark and the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and, the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Esmark or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

Section 8.06. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan



--------------------------------------------------------------------------------

Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Esmark or the Borrower and
without limiting the obligation of Esmark or the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Loans, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence, bad faith or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

Section 8.08. Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though it were not the Administrative
Agent. With respect to its Loans made or renewed by it, the Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower, provided, however, that such resignation shall not become effective
unless and until there shall be a successor Administrative Agent. If the
Administrative Agent shall deliver notice of its resignation as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 7.01(a) or
Section 7.01(f) with respect to the Borrower shall have occurred and be
continuing or unless such successor is an affiliate of the Administrative Agent)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, including, without
limitation, the rights of the Administrative Agent under the Collateral
Documents, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Administrative
Agent by the date that is 30 days following a retiring Administrative Agent’s
notice of



--------------------------------------------------------------------------------

resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, designate a successor Administrative Agent, selected from among the
Lenders. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

Article IX

Miscellaneous

Section 9.01. Amendments and Waivers. Neither this Agreement, any other Loan
Document, or any terms hereof or thereof may be amended, supplemented, waived or
modified except in accordance with the provisions of this Section 9.01. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or forgive or waive the principal
payment in respect thereof, extend the scheduled date of any amortization
payment in respect of any Loan, reduce the stated rate of any interest or fee
payable hereunder (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.01
or elsewhere or amend this Section 9.01, in each case without the written
consent of such Lender; (iii) reduce any percentage specified in the definition
of Required Lenders or consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.08 without the written consent of the
Required Lenders; or (v) amend, modify or waive any provision of Article IX
without the written consent of the Administrative Agent. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Section 9.02. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows:



--------------------------------------------------------------------------------

  (i) if to any Loan Party, to the Borrower Representative at:      Esmark
Incorporated         2500 Euclid Avenue         Chicago Heights, Illinois 60411
        Attention: John Krupinski         Telecopy: 708-756-00-99        
Telephone: 708-756-0400      with a copy to:    McGuireWoods LLP         625
Liberty Avenue         23rd Floor, Dominion Tower         Pittsburgh, PA 15222
        Attn: Scott Westwood      (ii) if to the Administrative Agent at:     
Essar Steel Holdings Limited         10, Frere Felix de Valois Street        
Port Louis         Republic of Mauritius         Attention: Madhu Vuppuluri     
   Telecopier No.: 212-758-5860         Email: Madhuv@essar.com      with a copy
to:    Shearman & Sterling LLP         599 Lexington Avenue         New York, NY
10022         Attention: Christopher T. Poggi         Telecopier No.:   
646-848-7538         Telephone No.:    212-848-7538   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Section 9.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.



--------------------------------------------------------------------------------

Section 9.04. Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder.

Section 9.05. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with (i) the development, negotiation, preparation and
execution of, and (ii) any amendment, supplement, waiver or modification to,
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Effective Date (in the case of amounts to be paid
on the Effective Date) and from time to time thereafter on a quarterly basis or
such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Administrative Agent and
of one counsel to the Lenders, (c) to pay, indemnify, and hold each Lender and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any
properties at any time owned, leased, or in any way used by any Group Member or
any entity for which any Group Member is alleged to be responsible, and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.05 shall
be payable not later than 30 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 9.05 shall be submitted to the
Borrower at the address of the Borrower set forth in Section 9.02, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 9.05
shall survive repayment of the Loans and all other amounts payable hereunder.



--------------------------------------------------------------------------------

Section 9.06. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (x) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (y) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with the following:

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Borrower, provided that no consent of
the Borrower shall be required for an assignment to a Lender or an affiliate of
a Lender or, if an Event of Default has occurred and is continuing, any other
Person.

(ii) From and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.08,
2.10, 2.11 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and the principal amount of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
Administrative Agent shall (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt written notice of the terms of the parties to any such assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(b) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain



--------------------------------------------------------------------------------

unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.01 and (2) directly affects such Participant. Subject to the
foregoing, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.08, 2.10 and 2.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.07(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.07(a) as though it were a Lender.

(c) Participant shall not be entitled to receive any greater payment under
Section 2.08 or 2.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.10 unless such Participant complies with
Section 2.10(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written request from a Lender, agrees to
promptly issue a Note to such Lender evidencing the Loans held by it.

Section 9.07. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.01(h), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of the Obligations owing to such other Lender, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of the Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Esmark or the Loan Parties,
any such notice being expressly waived by Esmark and the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by Esmark
or the Loan Parties hereunder (whether at the stated maturity, by acceleration
or otherwise), to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other



--------------------------------------------------------------------------------

credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Esmark or the Loan Parties, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

Section 9.08. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Section 9.09. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 9.10. Integration. This Agreement together with the other Loan
Documents, represent the entire agreement of Esmark, the Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

Section 9.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 9.12. Submission To Jurisdiction; Waivers. Each of the Parties hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided, that the Administrative Agent, Lenders and
the Loan Parties acknowledge that any appeals from those courts may have to be
heard by a court located outside of New York County; and provided, further that
nothing in this Agreement shall be deemed or operate to preclude the
Administrative Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Administrative Agent; provided, further that if for any reason the State and
federal courts sitting in the State of New York cannot or will not accept
jurisdiction over any such suit, action or proceeding, then the exclusivity of
jurisdiction in such New York courts shall not apply;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Esmark or the Borrower
at its address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 9.13. Acknowledgements. Each of Esmark and the Borrower hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Esmark or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Esmark
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Esmark, the Borrower and the Lenders.

Section 9.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.01)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.01 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans under the Loan Documents shall have been paid in
full, the Collateral shall be released from the Liens created by the Security
Documents for the benefit of the Administrative Agent and the Lenders, and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

Section 9.15. Conversion Right. With the consent of Esmark or if a Change of
Control shall have occurred, the Administrative Agent, at the direction or with
the consent of the Required Lenders, shall have the right, exercisable in its
sole discretion, to send a written notice to Esmark and the Borrower (a
“Conversion Exercise Notice”) of its election to convert up to the Conversion
Amount (as defined below) of principal, interest and any other amounts
outstanding under this Agreement to shares of common stock of Esmark at an
exercise price of $12.50 per share. Within 5 Business Days of Esmark’s receipt
of a Conversion Exercise Notice, Esmark shall issue or transfer to the
Administrative Agent or its designee the number of shares of Esmark common stock
specified in such notice.



--------------------------------------------------------------------------------

“Conversion Amount” means an amount equal to the product of (x) 3 million shares
minus the number of shares, if any, converted by the lenders under the WPC Term
Loan Agreement and (y) $12.50 per share; provided that in the event of any stock
split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into Esmark common stock), extraordinary
cash dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Esmark’s common stock
after the Effective Date that would have the effect of diluting the relative
value of 3 million shares of Esmark, such number of shares shall be increased to
the extent necessary to prevent such dilution.

Section 9.16. WAIVERS OF JURY TRIAL. ESMARK, THE LOAN PARTIES ADMINISTRATIVE
AGENT, AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Article X

Loan Guaranty

Section 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, irrevocably,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Guaranteed Obligations”). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue the Borrower, any Loan Guarantor, any
other guarantor, or any other person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding



--------------------------------------------------------------------------------

affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by the Administrative Agent or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Administrative Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.



--------------------------------------------------------------------------------

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent and
the Lenders are in possession of this Loan Guaranty. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

Section 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

Section 10.08. [Intentionally Reserved].

Section 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction for any Non-Excluded
Taxes or Other Taxes; provided that if any Loan Guarantor shall be required to
deduct any Non-Excluded Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Guarantor shall make such deductions and (iii) such Loan
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

Section 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

Section 10.11. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents



--------------------------------------------------------------------------------

to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

Article XI

[Intentionally Reserved]

Article XII

Subordination of Intercompany Obligations

Section 12.01. Subordination Generally. Each Loan Party covenants and agrees
that the payment of all indebtedness, principal, interest (including interest
which accrues after the commencement of any case or proceeding in bankruptcy, or
for the reorganization of any Loan Party), fees, charges, expenses, attorneys’
fees and any other sum, obligation or liability owing by any other Loan Party to
such Loan Party, including any intercompany trade payables or royalty or
licensing fees (collectively, the “Intercompany Obligations”), is subordinated,
to the extent and in the manner provided in this Article XII, to the prior
payment in full in cash of all Obligations and that the subordination is for the
benefit of the Secured Creditors, and the Administrative Agent, on behalf of the
Secured Creditors, may enforce such provisions directly.

Section 12.02. Specific Performance; Waiver of Defenses. Each Loan Party
executing this Agreement hereby (i) authorizes the Administrative Agent, on
behalf of the Secured Creditors, to demand specific performance of the terms of
this Article XII irrespective of whether any other Loan Party shall have
complied with any of the provisions hereof applicable to it, at any time when
such Loan Party shall have failed to comply with any provisions of this Article
XII that are applicable to it and (ii) to the extent not prohibited by
applicable law irrevocably waives any defense based on the adequacy of a remedy
at law, which might be asserted as a bar to such remedy of specific performance.

Section 12.03. Distributions. Except to the extent otherwise permitted herein,
upon any distribution of assets of any Loan Party in any dissolution,
winding-up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(a) the Secured Creditors shall first be entitled to receive payment in full of
the Obligations in cash before any Loan Party is entitled to receive any payment
on account of the Intercompany Obligations;

(b) any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which any other Loan
Party would be entitled, except for the provisions of this Section 12.03, shall
be paid by the liquidating trustee or agent or other Person making such payment
or distribution directly to the Administrative Agent, to the extent necessary to
make payment in full of the Obligations in cash, after giving effect to any
concurrent payment or distribution or provision therefor to any Secured
Creditor; and

(c) if any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, shall be received by any
other Loan Party on account of the Intercompany Obligations before payment in
full of the Obligations in cash, such payment or distribution shall be received
and held for and shall be paid over to the Administrative Agent for application
to the payment of the Obligations until payment in full of the Obligations in
cash, after giving effect to any concurrent payment or distribution or provision
therefor to the any Secured Creditor.



--------------------------------------------------------------------------------

Section 12.04. Loan Parties Failure to Act. No right of any Secured Creditor or
any other present or future holders of any of the Obligations to enforce the
subordination provisions herein shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Loan Party or by any
act or failure to act, in good faith, by any such holder, or by any
noncompliance by any Loan Party with the terms hereof, regardless of any
knowledge thereof which any such holder may have or be otherwise charged with.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: ESMARK STEEL SERVICE GROUP, INC. By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Vice President of Finance LOAN GUARANTORS:
ESMARK INCORPORATED By  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer SUN STEEL
COMPANY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary ELECTRIC COATING
TECHNOLOGIES LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary GREAT WESTERN STEEL
COMPANY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary CENTURY STEEL COMPANY
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary



--------------------------------------------------------------------------------

ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary U.S. METALS & SUPPLY
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary MIAMI VALLEY STEEL
SERVICE, INC. By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary NORTH AMERICAN STEEL
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary PREMIER RESOURCE
GROUP LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary INDEPENDENT STEEL
COMPANY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary ESMARK REALTY LLC By
 

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary



--------------------------------------------------------------------------------

SUN STEEL REALTY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary CENTURY STEEL REALTY
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary GREAT WESTERN REALTY
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary U.S. METALS REALTY
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary MIAMI VALLEY REALTY
LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary ISCO REALTY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   Treasurer and Secretary



--------------------------------------------------------------------------------

ESSAR STEEL HOLDINGS LIMITED,
as Administrative Agent and Lender By  

/s/ Madhu Vuppuluri

Name:   Madhu Vuppuluri Title:   Authorized Signatory



--------------------------------------------------------------------------------

LOAN

 

Lender

   Principal Amount of Loan

Essar Steel Holdings Limited

   $ 31,000,000

Total

   $ 31,000,000



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.        Assignor:   

                                                              

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower       Representative:    Esmark Incorporated 4.   
Administrative Agent:    Essar Steel Holdings Limited, as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Term Loan
Agreement, dated as of May 2, 2008, among Esmark Incorporated, the other Loan
Parties party thereto, the Lenders parties thereto, the Administrative Agent and
the other agents parties thereto

 

1

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of Loans for all Lenders

   Amount of /Loans Assigned    Percentage Assigned of Loans2 $    $    % $    $
   % $    $    %

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates on or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about Esmark, the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

ESSAR STEEL HOLDINGS LIMITED, as Administrative Agent

By  

 

Title:   [Consented to:]4 [NAME OF RELEVANT PARTY] By  

 

Title:  

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender organized
outside the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

* * * * * * * * * *



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To:    The Lenders parties to the    Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of May 2, 2008, (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Esmark Incorporated, a Delaware
corporation, the Borrower and other Loan Parties (as such terms are defined in
the Agreement) party thereto, the Lenders party thereto, and Essar Steel
Holdings Limited, as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWER,
THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the transactions and conditions of
Esmark and its Subsidiaries during the accounting period covered by the attached
financial statements [for quarterly or monthly financial statements add: and
such financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Agent the notice required by Section 4.15 of the Security Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                 ,
            .



--------------------------------------------------------------------------------

ESMARK INCORPORATED, By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                 ,     ,
200    , is entered into between                         , a
                     (the “New Subsidiary”) Essar Steel Holdings Limited, in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement, dated as of May 2, 2008 among Esmark Incorporated, a Delaware
corporation, the Borrower and other Loan Parties (as such terms are defined in
the Agreement) party thereto, the Lenders party thereto, and the Administrative
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Loan
Party” under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement (except to the
extent such representations and warranties relate to a specified prior date),
*[and]* (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement *[and (c) all of the guaranty obligations set forth in Article X of
the Credit Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.]* *[The New
Subsidiary has delivered to the Administrative Agent an executed Loan
Guaranty.]*

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

       

 

       

 

     



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: ESSAR STEEL HOLDINGS LIMITED, as
Administrative Agent By:  

 

Name:  

 

Title:  

 